IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: C.A.Y., A MINOR : No. 51 EAL 2015
                                    :
                                    :
                                    : Petition for Allowance of Appeal from the
                                    : Order of the Superior Court
                                    :
                                    :
PETITION OF: R.Y., FATHER           :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.